Citation Nr: 0018900	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-08 527A	)	DATE
	)
	)


THE ISSUE

Whether the September 16, 1983; June 18, 1986; and August 1, 
1990 decisions of the Board of Veterans' Appeals (Board) that 
denied entitlement to service connection for an acquired 
psychiatric disability should be revised on the grounds of 
clear and unmistakable error (CUE). 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1969.  

Other issues to be addressed by the Board include entitlement 
to a higher evaluation for degenerative changes of the lumbar 
spine, currently evaluated as 10 percent disabling; 
entitlement to an increased rating for lymphedema of the left 
leg, currently evaluated as 10 percent disabling; and 
entitlement to an increased (compensable) rating for pes 
cavus.  These issues are the topics of a separate decision.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for an 
acquired psychiatric disability in a September 16, 1983 
decision.  

2.  The Board continued the denial status with respect to the 
claim for service connection for an acquired psychiatric 
disorder in its June 18, 1986 decision, finding that no new 
factual basis had been presented to grant service connection 
since the 1983 Board decision.  

3.  In an August 1, 1990 decision, the Board found that new 
and material evidence had not been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  

4.  The veteran filed a motion reconsideration of the Board's 
July 1977 and September 1983 decisions in October 1998.  

5.  By a letter dated in November 1998, the veteran was 
advised that the motion for reconsideration was denied, that 
new entitlement had been established under Public Law 105-111 
to permit revision of Board decisions on the basis of a 
finding of clear and unmistakable error, and that the motion 
for reconsideration was being construed as a claim for 
revision of prior Board decision.  

6.  A motion for revision due to CUE in the prior Board 
decisions of September 1983, June 1986 and August 1990 was 
submitted in May 2000.  

7.  The moving party's arguments concern the Board's failure 
to apply the provisions of 38 C.F.R. §§  3.302, 3.303 and 
3.304 in its September 1983 decision.  

8.  The record does not establish that the Board failed to 
correctly apply 38 C.F.R. §§  3.302, 3.303 or 3.304 in its 
September 1983 decision.


CONCLUSIONS OF LAW

1.  The motion for revision of the September 16, 1983 Board 
decision that denied service connection for an acquired 
psychiatric disorder due to CUE, contains sufficient 
allegations of CUE.  38 U.S.C.A. §§ 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 
20.1404 (1999). 

2.  CUE in the September 16, 1983, Board decision has not 
been demonstrated.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 
20.1404 (1999).  

3.  The motion for revision of the June 18, 1986 Board 
decision does not contain sufficient allegations of CUE.  
38 U.S.C.A. §§ 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 20.1404 
(1999).

4.  The motion for revision of the August 1, 1990 Board 
decision does not contain sufficient allegations of CUE.  
38 U.S.C.A. §§ 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 20.1404 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.  

By a rating decision in December 1997, the RO granted service 
connection for dysthymic disorder with anxiety, rated 100 
percent disabling from August 1993.  The veteran has since 
alleged that the Board's decisions of September 16, 1983; 
June 18, 1986; and August 1, 1990, were clearly and 
unmistakably erroneous in failing to grant service connection 
for a psychiatric disorder.

Entitlement to service connection for acquired psychiatric 
disorder was denied originally in a January 1976 rating 
decision.  The veteran did not initiate an appeal from the 
1976 rating decision.  Accordingly, that determination was 
final.  However, the 1976 decision is subsumed into the 
subsequent Board determinations.  A decision by an agency of 
original jurisdiction is "subsumed" into a subsequent Board 
decision on the merits, so that a decision of the agency of 
original jurisdiction should no longer be subject to a claim 
for CUE.  Donovan v, West, 158 F.3d 1377 (Fed. Cir. 1998); 
Talbert v. Brown, 7 Vet. App. 352, 355 (1995); VAOPGCPREC 14-
95, 60 Fed. Reg. 43185 (1995).  

In a September 16, 1983 decision, the Board also denied 
entitlement to service connection for an acquired psychiatric 
disability.  Later, in its June 18, 1986 decision, the Board 
continued the denial status with respect to the claim for 
service connection for an acquired psychiatric disorder, 
finding that no new factual basis had been presented to grant 
service connection since the 1983 Board decision.  In an 
August 1, 1990 decision, the Board found that new and 
material evidence had not been received to reopen the claim 
for service connection for an acquired psychiatric disorder.  

On November 21, 1997, Public Law 105-111 (codified at 
38 U.S.C.A. §§ 5109A and 7111) was enacted to permit 
revisions of Board decisions on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 
1999).  The veteran, who is the moving party in the instant 
case, filed a motion reconsideration of the Board's July 1977 
and September 1983 decisions in October 1998.  By a letter 
dated in November 1998, he was advised that the motion for 
reconsideration was denied by the Board, that new entitlement 
had been established under the provisions of Public Law 105-
111 to permit revision of Board decisions on the basis of a 
finding of clear and unmistakable error, and that the motion 
for reconsideration was being construed as a claim for 
revision of a prior Board decision.  A motion for revision of 
the prior Board decisions of September 1983, June 1986 and 
August 1990 due to CUE was submitted in May 2000.  The moving 
party's arguments with respect to the initial Board 
determination concern the Board's failure to apply the 
provisions of 38 C.F.R. §§  3.302, 3.303 and 3.304.  No 
specific allegations have been articulated in connection with 
the remaining two decisions.  

The Board's review for CUE in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1).  

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has set forth a three-pronged test to determine 
whether "clear and unmistakable error" is present under in 
a prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e).  

In order for the moving party to prevail, he must demonstrate 
that the error is undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  The facts of the case are not in 
dispute, as indicated by the moving party's representative in 
a May 2000 statement.  

II.  The September 1983 Decision.  

In the September 16, 1983 Board decision, the panel, in 
pertinent part, made the following findings of fact:

1.  The veteran was provided written 
notice in January 1976 of a rating action 
denying entitlement to service connection 
for a psychiatric disorder and a back 
disorder and he did not appeal that 
action within one year thereafter.  

2.  An acquired psychiatric disorder was 
not shown to be manifest in service by 
characteristic complaints coupled with 
clinical findings such as to identify its 
presence as opposed to that of a 
personality disorder.  

3.  A psychosis was not shown to be 
clinically manifest in service or within 
one year thereafter.  

4.  The evidence of record, taken as a 
whole, does not reasonably support the 
conclusion that an acquired psychiatric 
disorder, if currently present, is 
etiologically related to the veteran's 
asymptomatic pes cavus or his service-
connected chronic lymphedema of the left 
leg.  

On these bases, the Board reached the following pertinent 
conclusions of law:

1.  The veteran failed to timely appeal 
written notice of rating action denying 
entitlement to service connection for an 
acquired psychiatric disorder in January 
1976, thus, that determination became 
final.  (38 U.S.C. 4005; 38 C.F.R. 
3.104(a) 19.129(a))  

2.  The evidence submitted to support the 
current reopened claim following the 
January 1976 denial of entitlement to 
service connection of acquired 
psychiatric disorder does not demonstrate 
that an acquired psychiatric disorder was 
incurred or aggravated by active service, 
a psychosis was manifest within one year 
thereafter or that an acquired 
psychiatric disorder is proximately due 
to or the result of service-connected 
disease or injury.  (38 U.S.C. 310, 312, 
313, 331, 337, 4005; 38 C.F.R. 3.102, 
3.104(a), 3.303, 3.307, 3.310(a), 
19.129(a))

The evidence then of record consisted of service medical 
records that showed that the veteran had been hospitalized 
for ingesting 46 tablets of aspirin in July 1964.  The August 
1964 investigation report shows that the veteran was 
interviewed that month at which time he was observed to be an 
"intelligent young man who knows the difference between 
right and wrong and is capable of adhering to the right."  
In addition, it was noted that the veteran "was under stress 
at the time this incident occurred but not to the point of 
being mentally unbalanced."  A January 1969 report 
characterized the July 1964 episode as a suicide attempt.  

In the motion for revision of the September 16, 1983 
decision, the veteran and his representative claim, in 
essence, that the 1983 Board failed to consider the 
provisions of 38 C.F.R. §§3.303 and 3.304.  They are arguing 
that direct service connection and aggravation were not 
considered.  In addition, the representative argues that 
consideration of 38 C.F.R. § 3.302, pertaining to suicide, 
compels a grant of service connection.  A claim of the 
Board's failure to apply applicable regulations constitutes a 
valid claim for CUE in the September 1983 decision.  It is, 
in essence, a claim of misapplication of the law.  

After a careful review of the record, I find that the Board's 
September 16, 1983 decision did not contain CUE in the denial 
of service connection for an acquired psychiatric disability.  

The provisions of 38 C.F.R. § 3.303 in effect at the time of 
the 1983 decision were in pertinent part, as follows:  

(a) General. Service connection connotes 
many factors but basically it means that 
the facts, shown by evidence, establish 
that a particular injury or disease 
resulting in disability was incurred 
coincident with service in the Armed 
Forces, or if preexisting such service, 
was aggravated therein. This may be 
accomplished by affirmatively showing 
inception or aggravation during service 
or through the application of statutory 
presumptions. . . . 

(b) Chronicity and continuity. With 
chronic disease shown as such in service 
(or within the presumptive period under § 
3.307) so as to permit a finding of 
service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes. . . . For the showing of chronic 
disease in service there is required a 
combination of manifestations sufficient 
to identify the disease entity, and 
sufficient observation to establish 
chronicity at the time, as distinguished 
from merely isolated findings or a 
diagnosis including the word "Chronic." 
When the disease identity is established 
(leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement 
of evidentiary showing of continuity. 
Continuity of symptomatology is required 
only where the condition noted during 
service (or in the presumptive period) is 
not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be 
legitimately questioned. When the fact of 
chronicity in service is not adequately 
supported, then a showing of continuity 
after discharge is required to support 
the claim. 

(c) Preservice disabilities noted in 
service. There are medical principles so 
universally recognized as to constitute 
fact (clear and unmistakable proof), and 
when in accordance with these principles 
existence of a disability prior to 
service is established, no additional or 
confirmatory evidence is necessary. . . . 
In the field of mental disorders, 
personality disorders which are 
characterized by developmental defects or 
pathological trends in the personality 
structure manifested by a lifelong 
pattern of action or behavior, chronic 
psychoneurosis of long duration or other 
psychiatric symptomatology shown to have 
existed prior to service with the same 
manifestations during service, which were 
the basis of the service diagnosis, will 
be accepted as showing preservice origin. 
Congenital or developmental defects, 
refractive error of the eye, personality 
disorders and mental deficiency as such 
are not diseases or injuries within the 
meaning of applicable legislation. 

(d) Postservice initial diagnosis of 
disease. Service connection may be 
granted for any disease diagnosed after 
discharge, when all the evidence, 
including that pertinent to service, 
establishes that the disease was incurred 
in service. Presumptive periods are not 
intended to limit service connection to 
diseases so diagnosed when the evidence 
warrants direct service connection. The 
presumptive provisions of the statute and 
Veterans Administration regulations 
implementing them are intended as 
liberalizations applicable when the 
evidence would not warrant service 
connection without their aid.  

38 C.F.R. § 3.303 (1983).  

Initially, I note that the 1983 decision shows that 
38 C.F.R. § 3.303 was cited under the "Law and Regulations" 
section of that decision.  Specific references were made to 
subsections (b) and (c) in the text.  Moreover, the 
"Discussion and Evaluation" section of the decision 
reflects consideration of the inservice incurrence of 
psychiatric disability, the possibility of a preservice 
existence of psychiatric disability, and the conclusion that 
no acquired psychiatric disability was present during the 
veteran's active service.  All these factors are embodied in 
the provisions of 38 C.F.R. § 3.303 that were in effect at 
the time of the Board's September 1983 decision.  

In addition, it is important to note that although the Board 
did not cite the provisions of 38 C.F.R. §§ 3.302 and 3.304, 
the content of the decision addressed them, in essence.  The 
former provision provided in pertinent part:  

(a) General. (1) In order for suicide to 
constitute willful misconduct, the act of 
self-destruction must be intentional. 

(2) A person of unsound mind is incapable 
of forming an intent (mens rea, or guilty 
mind, which is an essential element of 
crime of willful misconduct). 

(3) It is a constant requirement for 
favorable action that the precipitating 
mental unsoundness be service connected. 

(b) Evidence of mental condition. (1) 
Whether a person, at the time of suicide, 
was so unsound mentally that he did not 
realize the consequence of such an act, 
or was unable to resist such impulse is a 
question to be determined in each 
individual case, based on all available 
lay and medical evidence pertaining to 
his mental condition at the time of 
suicide. 

(2) The act of suicide or a bona fide 
attempt is considered to be evidence of 
mental unsoundness. Therefore, where no 
reasonable adequate motive for suicide is 
shown by the evidence, the act will be 
considered to have resulted from mental 
unsoundness. 

(3) A reasonable adequate motive for 
suicide may be established by affirmative 
evidence showing circumstances which 
could lead a rational man to self-
destruction. 

(c) Evaluation of evidence. (1) 
Affirmative evidence is necessary to 
justify reversal of service department 
findings of mental unsoundness where 
Veterans Administration criteria do not 
otherwise warrant contrary findings. 

(2) In all instances any reasonable doubt 
should be resolved favorably to support a 
finding of service connection (see § 
3.102)."  

38 C.F.R. § 3.302 (1983).  

In the 1983 decision, the Board found that the 1966 incident 
was a suicidal gesture and found that there was no evidence 
to show that the veteran had an acquired psychiatric disorder 
at that time.  In reaching its conclusion, the Board made 
reference to the clinical record in service, as well as the 
report of the August 1966 investigation that indicated that 
the veteran was capable of distinguishing right from wrong, 
demonstrated no mental disorder and indicated that he had 
been under stress at the time of the suicide attempt. 

Although the regulatory provision was not cited specifically, 
it is clear that the Board addressed the essential elements 
embodied in the regulation.  First, the Board incorporated 
available information about the veteran's mental condition at 
the time of the suicide attempt from military sources as well 
as from the veteran's mother.  Specifically, the moving 
party's representative has argued that the veteran's mental 
condition is best determined by a physician rather than an 
investigation officer.  However, I note that the law in 
effect at the time of 1983 Board decision permitted 
consideration of lay as well as medical evidence to assess 
the veteran's mental condition at the time of the attempted 
suicide. 

In addition, I note that information contained in the reports 
of medical treatment and the investigation report shows that 
the veteran indicated that he had been under stress during 
the time of his attempted suicide.  Although the law provides 
that a bona fide attempt is considered to be evidence of 
mental unsoundness, it is arguable that the veteran's 
admission of having several personal problems would qualify 
as a "reasonable adequate motive for suicide."  Although 
reasonable minds could differ as to whether or not these 
complaints were reasonable adequate motives, that fact of 
itself, would preclude a finding CUE, as that type of error 
must be undebatable.  See Damrel, supra. 

With respect to 38 C.F.R. § 3.304, the provisions in effect 
at the time of the 1983 were in pertinent part as follows:

(a) General. The basic considerations 
relating to service connection are stated 
in § 3.303. The criteria in this section 
apply only to disabilities which may have 
resulted from service in a period of war 
or service rendered on or after January 
1, 1947. 

(b) Presumption of soundness. The veteran 
will be considered to have been in sound 
condition when examined, accepted and 
enrolled for service, except as to 
defects, infirmities, or disorders noted 
at entrance into service, or where clear 
and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or 
disease existed prior thereto. Only such 
conditions as are recorded in examination 
reports are to be considered as noted. 
(38 U.S.C. 311; Public Law 89-358). 

(1) History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception. Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history along without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease. 
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof. 

(2) History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account. 

(3) Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest is of no 
force and effect if other data do not 
establish the fact. Other evidence will 
be considered as though such statement 
were not of record. (10 U.S.C. 1219). 

(c) Development. The development of 
evidence in connection with claims for 
service connection will be accomplished 
when deemed necessary but it should not 
be undertaken when evidence present is 
sufficient for this determination. In 
initially rating disability of record at 
the time of discharge, the records of the 
service department, including the reports 
of examination at enlistment and the 
clinical records during service, will 
ordinarily suffice. Rating of combat 
injuries or other conditions which 
obviously and their inception in service 
may be accomplished pending receipt of 
copy of the examination at enlistment and 
all other service records. 

38 C.F.R. 3.304 (1983) 

I note that the provisions that follow, pertaining to combat, 
are not applicable in the instant case.  With respect to the 
provisions relating to a preexisting condition, I note that 
the Board made reference to a letter from the veteran's 
mother noting that the veteran had a possible mental disorder 
that underwent increased disability during the veteran's 
active service.  Nevertheless, the Board appeared to find 
that the preponderance of the medical evidence supported the 
finding of a personality disorder rather than an acquired 
psychiatric disorder.  Thus, it applied the provisions of 
38 C.F.R. § 3.303(c) rather than 38 C.F.R. § 3.304.  

The moving party is correct in indicating that the Board did 
not set forth its legal bases with specificity.  
Nevertheless, the requirement for "reasons and bases" in 
Board decisions post-dated the 1983 Board decision, as this 
requirement was instituted with the "Veteran's Judicial 
Review Act", effective November 18, 1988; PL 100-687 (1988).  
Thus, the mere failure of the Board's 1983 decision to set 
forth its legal bases with specificity is not in and of 
itself CUE.

In summary, it is clear that the Board did not make specific 
reference to all pertinent law and regulations in its 
September 1983 decision.  Nonetheless, it did discuss the 
elements in all pertinent laws and regulations.  For the 
reasons and bases set forth above, the Board concludes that 
it is not absolutely clear that a different outcome or result 
would have ensued, even if the Board had specifically cited 
the regulations in question.  Thus, clear and unmistakable 
error cannot be found as a matter of law.  38 C.F.R. 
§ 20.1403(c). 

III.  The June 1986 Board Decision.

In its June 18, 1986 decision, the Board reached the 
following pertinent findings of fact:

1.  Service connection for an acquired 
psychiatric disorder and chronic back 
disorder was denied by a decision of the 
Board of Veterans Appeals in September 
1983.  

2.  Evidence received since the 1983 
decision does not demonstrate that a 
psychiatric disorder or chronic back 
disorder was incurred in or aggravated by 
service or that disorders are proximately 
due to a service connected disability.  

On these bases, the Board, in pertinent part, reached the 
following conclusion of law:  

1.  The September 1983 Board of Veterans 
Appeals decision was consistent with the 
evidence then of record and is final.  
The evidence submitted since that time 
does not present a new factual basis upon 
which to a grant of service connection 
could be made.  (38  U.S.C. 301, 310, 
312, 313, 331, 337, 4004(b); 38 C.F.R. 
3.307, 3.309, 3.310(a), 19.194).   

The evidence received into the record since the 1983 Board 
decision included a February 1983 report of VA psychologist 
that had been previously submitted by the veteran and 
considered by the Board in its 1983 decision.  This evidence 
was to the effect that the veteran had "a stress related 
anxiety disorder which seemed to result from his physical 
disabilities and limitations-probably secondary to his 
military service.  That is, he suffers the emotional trauma 
secondary to physical disability [and] this has been 
complicated by his problem in readjusting to civilian life."  
In making reference to this opinion, the Board concluded that 
this evidence had been previously considered by the Board and 
did not present a new factual basis on which to grant service 
connection.  

This finding is consistent with the law referable to the 
revision of a final decision in effect at the time of the 
1986 decision.  

When a claimant requests that a claim be 
reopened after an appellate decision and 
submits evidence in support thereof, a 
determination as to whether such evidence 
is new and material must be made and, if 
it is, whether it provides a new factual 
basis for allowing the claim. An adverse 
determination as to either question is 
appealable. (38 U.S.C. 4004(b))  


38 C.F.R. § 19.194 (1986) 

In view of the foregoing, I find that the Board's 
continuation of the denial status with respect to service 
connection for an acquired psychiatric disorder was not based 
on CUE, as the record did not contain a new factual basis for 
a grant of service connection.  The moving party's motion for 
revision of the June 1986 decision is denied, as the veteran 
failed to set forth clearly and specifically the alleged CUE, 
the legal or factual basis for the allegation, and why the 
result would have been manifestly different.  

IV.  The August 1990 Decision.

The Board reached the following findings of fact:  

1.  The Board of Veterans Appeals denied 
entitlement to service connection for an 
acquired psychiatric disorder and a 
chronic back disorder in September 1983 
and June 1986.  

2.  The evidence added to the record 
since the time of the prior decision in 
1986 consists of post-service VA and 
medical records and testimony presented 
at a personal hearing which do not 
establish a new factual basis for 
demonstrating that an acquired 
psychiatric disorder or a chronic back 
disability is causally related to 
military service.  

On these bases, the Board reached the following conclusions 
of law:

1.  The Board of Veterans Appeals denied 
service connection for an acquired 
psychiatric disorder and a chronic back 
disorder in September 1983 and June 1986, 
and those decisions were adequately 
supported by the evidence then of record.  
(38 U.S.C. 4004(b); 38 C.F.R. 3.102, 
19.194)

2.  Evidence submitted since the prior 
Board of Veterans Appeals decision in 
1986 denying service connection for a 
psychiatric disorder and a back disorder 
is new and material, but it does not 
establish that an acquired psychiatric 
disorder or back disability was incurred 
in or aggravated by service nor may a 
psychosis or arthritis be presumed to 
have been so incurred.  (38 U.S.C. 301, 
310, 312, 313, 331, 337, 3008; 38 C.F.R. 
3.102, 3.303(c), 3.307, 3.309)

In particular, the Board found that an acquired psychiatric 
disorder was first diagnosed in the 1975 VA examination, "at 
a time too remote from the time of military service to be 
related thereto."  

The applicable regulation provides in pertinent part:  

When a claimant requests that a claim be 
reopened after an appellate decision and 
submits evidence in support thereof, a 
determination as to whether such evidence 
is new and material must be made and, if 
it is, whether it provides a new factual 
basis for allowing the claim. An adverse 
determination as to either question is 
appealable. (38 U.S.C. 4004(b)) 

38 C.F.R. § 19.194 (1990).  In essence, the same version of 
the provision was in effect at the time of the August 1990 
decision as was in effect at that time of the June 18, 1986 
decision.

The evidence received into the record since the last final 
disallowance included duplicate copies of the veteran's 
service medical records as well as reports of treatment from 
the mid 1970s.  It was noted that the veteran had a diagnosis 
of depressive reaction at the time of his separation from 
service.  In addition, records show the veteran was found to 
have adjustment reaction to adult life from 1973; the veteran 
was found to have a personality disorder in October 1974, and 
possible pseudopsychopathic schizophrenia in November 1976.  
I note that the presence of a personality disorder as well as 
an adjustment reaction had been considered in the previous 
Board decisions.  Inasmuch as nothing from the record shows 
that an existing acquired psychiatric condition was related 
to the veteran's active, this was sufficient basis for the 
Board to confirm and continue the denial status with respect 
to the veteran's claim.  

In view of the foregoing, I find that the Board's 
continuation of the denial status with respect to service 
connection for an acquired psychiatric disorder was not based 
on CUE.  Although arguably the diagnosis of pseudo 
psychopathic schizophrenia might have provided a new factual 
basis to reopen the claim, the preponderance of the evidence 
was still then against the claim of entitlement to service 
connection for an acquired psychiatric disorder.  The moving 
party's motion for revision of the August 1990 decision is 
denied, as he failed to set forth clearly and specifically 
the alleged CUE, the legal or factual basis for the 
allegation, and why the result would have been manifestly 
different.  


ORDER

The motion for revision due to CUE of the September 16, 1983 
Board decision that denied service connection for an acquired 
psychiatric disorder is denied.  

The motion for revision due to CUE of the June 18, 1986 Board 
decision that found no new factual basis for granting service 
connection for an acquired psychiatric disorder is denied.

The motion for revision due to CUE of the August 1, 1990 
Board decision that found a new factual basis for granting 
service connection for an acquired psychiatric disorder but 
denied service connection on the merits is denied.  



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals


 


